Citation Nr: 1611297	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-35 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.  He died in December 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

By its decision of March 2014, the Board denied entitlement of the appellant to dependency and indemnity compensation under 38 U.S.C.A. § 1318 and remanded the issue of entitlement to service connection for the cause of death to the Agency of Original Jurisdiction (AOJ) so that additional development could be undertaken.  Following the AOJ's attempts to complete the requested actions, the case has been returned to the Board for further consideration.  

The issue of the appellant's entitlement to special monthly compensation based on the need for aid and attendance of another or being housebound, for purposes of accrued benefits, is one that was pending before the RO prior to death.  Such matter has not been fully addressed by the AOJ and it is referred to the AOJ for all appropriate actions.  

This appeal is REMANDED to the AOJ and the AOJ will advise the appellant in writing if further action on her part is necessary.  


REMAND

The appellant through her representative indicates that the AOJ failed to comply with the terms of the Board's remand, noting in effect that not all pertinent records or information were obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board by its March 2014 remand requested that the appellant be contacted in order to obtain information regarding medical treatment received by the Veteran during his postservice years for any pertinent disorder and to secure from her written authorization for the release of those records, including those compiled during the Veteran's terminal hospitalization, which were not previously on file.  As well, the AOJ was on remand asked to obtain all pertinent VA treatment records compiled at the VA Medical Center in Togus, Maine, which were not already included in the claims folder.   Lastly, medical opinions were to be obtained on remand as to medical questions presented by this appeal, followed by readjudication of the claim at issue.  

On remand, the AOJ in late March 2014 located and printed VA treatment records from the VA Medical Centers in Togus, Maine, as well as Boston, Massachusetts, including those compiled prior to May 2004 and from February 2006 to December 2007.  The AOJ also contacted the appellant and her representative in writing in late March 2014 and requested the information and authorizations referenced above, to which no response by received by VA.  

Also, a VA medical opinion from a physician was obtained by the AOJ in early April 2014, as requested by the Board; however, that opinion was not accompanied by a sufficient rationale for responses provided to the Board's queries regarding the likelihood that the Veteran's fatal heart disease was of service origin and the role, if any, that service-connected disabilities involving bilateral hearing loss and posttraumatic stress disorder (PTSD) had in causing or aggravating the primary and/or contributory causes of the Veteran's death.  While the crux of the questions posed were addressed, the rationales provided are lacking, as they merely restate the opinion, as opposed to furnishing substantiation for the opinions set forth.  Remand for clarification is thus indicated and further input as to the date of onset of the immediate and contributory causes of death, to include whether any such entity was shown in service or during the one-year period immediately following service discharge is likewise in order.  

Notice, too, is taken by the Board that the record includes statements from the Veteran recorded in February and September 2002 when evaluated by VA, indicating that he had been in receipt of disability benefits from the Social Security Administration (SSA) from a point in the late 1960s until later converted to retirement insurance benefits.  Records relating to any such determination by the SSA and the records it developed and utilized in finding the Veteran permanently and totally disabled are not now contained in the VA actual or virtual claims folder.  Remand to obtain all such pertinent information is deemed necessary.  

Lastly, the record identifies a pending claim as to the issue of the appellant's entitlement to a rating in excess of 50 percent for PTSD, for purposes of accrued benefits, which the AOJ has not to date addressed and which is inextricably intertwined with the issue of service connection for the cause of the Veteran's death.  Actions relating thereto are needed prior to entry of a final administrative decision as to the lone remaining appellate issue certified for review.  

Accordingly, this matter is REMANDED for the following actions:

1.  Afford the appellant an opportunity to provide her authorization for the release of records involving the Veteran's terminal hospitalization at Mayo Regional Hospital or other private medical care received by the Veteran during postservice years, not now contained in the claims folder.  If the appellant chooses not to respond, no further action is indicated.  If a response is received, efforts should be made to obtain all indicated medical records, including those pertaining to the terminal hospitalization and/or hospice care. 

2.  Clarify whether the Veteran was found to be disabled by the SSA under Titles II and/or XVI of the Social Security Act during his lifetime, and, if so, all records utilized and/or developed by the SSA in determining the Veteran's entitlement to SSA disability benefits, including the date entitlement began, should be obtained and associated with the VA claims folder. 

3.  Return the April 2014 report of a VA medical opinion to E.R. Parson, M.D., along with the entirety of the claims folder and all pertinent electronic data not a part of the actual claims folder to Dr. Parson, or if he is unavailable, then to another appropriate examiner, for the preparation of an addendum clarifying and expanding on the opinions previously provided.  Responses accompanied by full supporting rationales are requested as to the following:

a)  What is the rationale for the opinion that is was not at least as likely as not that the Veteran's critical aortic stenosis and/or ischemic cardiomyopathy originated in service or otherwise attributable to military service or any event thereof?  In so responding, the VA reviewer should note the role, if any, of the Veteran's hypertension and its date of onset, as well as its role in the onset of either entity leading to his death.  

b)  Was the Veteran's critical aortic stenosis and/or ischemic cardiomyopathy and/or hypertension manifested during the one-year period immediately following his discharge from service in May 1946, and, if so, how and to what degree was any such entity so manifested?

c)  What is the rationale for the statements made in the April 2014 opinion that that the Veteran's service-connected bilateral hearing loss and/or his PTSD did not directly cause his critical aortic stenosis and/or ischemic cardiomyopathy or aggravate same?

4.  Following appropriate development, inclusive of compliance with the VA's duties to notify and assist and specifically to include obtaining all pertinent VA treatment records compiled prior to death, undertake rating action with respect to the reasonably raised claim of entitlement to a rating in excess of 50 percent for PTSD, for purposes of accrued benefits.  

5.  Finally, readjudicate the issue on appeal and if the benefit sought is not granted to the appellant's satisfaction, provide her with a supplemental statement of the case and afford her a reasonable period for a response, before returning the case to the Board for further review.  

No action by the appellant is needed until she receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of


Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

